Citation Nr: 0124374	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  00-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1992, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1970 to 
April 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran entitlement to an earlier 
effective date for his TDIU to February 11, 1992, but no 
earlier.  The veteran continued his appeal.

This matter was remanded in April 2001 for the purpose of 
obtaining relevant records from United States Postal Service 
to determine whether the veteran's service-connected 
disabilities caused the termination of his employment in 
March 1991.  This case has been returned to the Board for 
appellate review.


REMAND

A Board remand confers upon the veteran the right to 
compliance with the Remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In view of the foregoing, the 
issue of entitlement to an effective date earlier than 
February 11, 1992 for a TDIU must again be remanded for the 
examiner to review the file and provide the necessary 
information.  38 C.F.R. § 4.2 (2000); Stegall, supra.

The veteran contends that he became unemployable due to his 
service-connected disabilities when he was dismissed from the 
Postal Service on March 19, 1991.  At the time of the April 
2001 Board remand, the record included a Postal Service 
document entitled "Employee Quick Reference," on which it was 
noted that the veteran's employment ended on March 19, 1991.  
There was no indication as to why the veteran's employment 
ended.  It was further noted that the veteran's official 
personnel folder had been forwarded to the St. Louis Records 
Center.  As the veteran's official personnel folder might 
have contained information as to why he was terminated, or 
why he was separated, the claim was remanded so that the RO 
could obtain the veteran's official personnel folder from the 
St. Louis Records Center.

After the claim was remanded, the RO contacted the Postal 
Service.  By a letter dated June 2001 the human resources 
specialist indicated that a screen print showed the dates of 
the veteran's employment and indicated that they no longer 
had the hard copies of the records.  It was noted that the 
veteran's official personnel folder was sent to St. Louis 
Records Center and that their computer system only showed 
that he was terminated during probation.  There is no 
indication that the RO contacted the St. Louis Records Center 
to obtain the veteran's official personnel folder.  This 
documentation could show whether it was factually 
ascertainable that the veteran's service connected 
disabilities precluded employment within the year prior to 
February 11, 1992.

For these reasons, this case must be remanded for further 
development of the record.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged. 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
implementing regulations at 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§  3.102, 
3.156(a), 3.159), 3.326(a)). This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  Specifically, the RO 
should contact the Postal Service to 
obtain the veteran's official personnel 
file from the St. Louis Records Center to 
determine whether the veteran's service-
connected disabilities caused the 
termination of his employment in March 
1991.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), and implementing regulations at 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a),  3.159 and 3.326(a)) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
38 U.S.C.A. §§ 5103, 5104(a) (West Supp. 
2001) are fully complied with and 
satisfied. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  After the completion of the above, 
the RO should review the expanded record 
and determine whether the veteran's claim 
can be granted.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




